DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 7/22/2022 have been entered. Claims 1-12 remain pending in this application. 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the Remarks, Applicant argues that Beard (EP 0613699) does not disclose or suggest a “pre-stressed” element disposed in or on at least one of the boy portion or patient contacting portion. Also on page 6 of the Remarks, Applicant agrees with the Examiner’s original assertion that the term “pre-stressed” is meant to describe an element that has been exposed to some type of stress and/or load. The Examiner notes that the element taken to be the “pre-stressed” element of Beard’s device in the non-final office action filed 4/22/2022 are the inwardly sprung finger structures (fingers 24, Figure 1) – in which Beard further describes are fabricated from stamping sheet material (Col. 3 lines 29-32). Therefore, as the fingers undergo a stamping process during fabrication, the fingers are thus exposed to some type of load, which is consistent with Applicant’s own characterization of the term “pre-stressed” provided on Page 6 of the Remarks. Therefore, the Examiner maintains the position that the fingers of Beard’s device are “pre-stressed”, therefore Beard discloses all limitations of claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard (EP0613699 A1).
Regarding claim 1, Beard discloses a cushion member for a patient interface assembly (respiratory mask 20, Figure 1 and Abstract), the cushion member comprising: a body portion (body portion 21 of mask 20, Figure 1); a patient contacting portion (seal portion 22 contacting patient's face, Figure 1); and a pre-stressed element (spring-biased fingers 24, Figure 1; fingers 24 are fabricated from stamping sheet metal, Col. 3. Lines 29-32; The Examiner notes that Applicant’s disclosure does not contain an explicit definition of “pre-stressed”. Therefore, the term “pre-stressed” has been taken to mean that the “pre-stressed” structural element has been exposed to some type of stress (such as tension or compression) prior to being subjected to a load, which agrees with Applicant’s description of the term “pre-stressed” provided on Page 6 of the Remarks filed 7/22/2022. Therefore, as the fingers 24 were fabricated from a stamping sheet metal process, the fingers have been exposed to some type of load, therefore satisfies Applicant’s definition of “pre-stressed”) disposed in at least one of the body portion or the patient contacting portion (fingers 24 disposed in body 21 of mask 20, Figure 1).
Regarding claim 2, Beard discloses the cushion member of claim 1, wherein the pre-stressed element (fingers 24, Figure 2) has a first portion disposed in or on the body portion (see annotated Figure 2 below, where a first portion of fingers 24 are disposed in body 21 of mask) and a second portion disposed in or on both of the body portion and the patient contacting portion (see annotated Figure 2 below, where a second portion of fingers 24 connected to a base edge 34 is disposed on both the body portion of mask and the patient containing portion 22). 

    PNG
    media_image1.png
    841
    941
    media_image1.png
    Greyscale

	Regarding claim 3, Beard discloses the cushion member of claim 2, wherein the patient contacting portion (seal portion 22, Figure 2) comprises a sealing flap (seal 22 incorporates a seal stiffener 23 to improve seal performance, Figure 2 and Column 3 lines 22-24).   
	Regarding claim 4, Beard discloses the cushion member of claim 2, wherein the patient contacting portion (seal 22, Figure 2) is in a first stressed state; and wherein the pre-stressed element (fingers 24, Figure 2) is in a second stressed state different than the first stressed state (The Examiner notes Applicant’s definition of a “first stressed state” reads as “when a first set of externally applied forces forcibly hold a first component in a first position” and a “second stressed state” as “when a second set of externally applied forces forcibly hold the second component in a second position”. Therefore, Beard’s patient contacting portion (seal 22, Figure 2), is in a “first stressed state” when the seal initially deforms from the force of the user’s face being pressed against the seal upon donning of the mask. Beard’s pre-stressed element (fingers 24, Figure 2) are in a “second stressed state different than the first stressed state” as the fingered areas impart a spring-biased or pre-loaded contact base, constraining their freedom of movement somewhat and inhibiting them from flexing entirely outward (Column 3 lines 46-50). 
	Regarding claim 5, Beard discloses the cushion member according to claim 1, wherein the pre-stressed element (fingers 24, Figure 2) comprises a frame member having a support portion (fingers 24 effectively mounted upon base edge 34, Column 4 lines 4-6 and Figure 2) and a plurality of projections extending outwardly from the support portion (fingers 24 extending outwardly from base edge 34, Figure 2) and disposed in the patient contacting portion (fingers 24 disposed in mask body portion 21, Figure 1).
	Regarding claim 6, Beard discloses the cushion member according to claim 5, wherein at least one of the plurality of projections (outwardly projecting fingers 24, Figure 2) is in a stressed state when the cushion member is not donned by the patient (fingers 24 are inherently spring-biased, therefore have been exposed to some type of tensile stress prior to the mask being donned by the user, as described in claim 1). 
	Regarding claim 7, Beard discloses the cushion member according to claim 6 wherein each of the plurality of projections (outwardly projecting fingers 24) is in a stressed state when the cushion member is not donned by the patient (fingers 24 are inherently spring-biased, therefore have been exposed to some type of tensile stress prior to the mask being donned by the user, as described in claim 1).
	Regarding claim 8, Beard discloses the cushion member according to claim 5, wherein the support portion (base edge 34, Figure 2) is annular-shaped (base edge 34 extends around the periphery of mask, Figure 2 and column 4 lines 4-6).
Regarding claim 9, Beard discloses the cushion member according to claim 1, wherein the body portion (mask body 21, Figure 1) and the patient contacting portion (seal 22, Figure 1) are an overlying member (body 21 and seal 22 form interstitial strip regions 38 of seal substrate between finger portions 24, Column 3 lines 40-43, overmolded onto the pre-stressed element.  The Examiner notes the limitation of “an overlying member overmolded onto the pre-stressed element” is a product by process limitation that would not structurally further limit the claim, as the overmolding process described in the specification is simply a method of joining the overlying member of the cushion onto the pre-stressed element to form a cohesive cushion surface (Paragraph 0040 of Applicant’s specification). 
Regarding claim 11, Beard in view of Bearne teach the cushion member according to claim 9, wherein the pre-stressed element (fingers 24, Figure 2) is of a greater rigidity than the overlying member (fingers 24 are made from a stiff metal for the purpose of providing reinforcement to the seal, Column 3 lines 35-38; and interstitial seal strips 38 are made from a resiliently deformable rubber material than can flex in a less constrained manner, Column 3 lines 40-44).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (EP0613699 A1) in view of Lieberman et al. (US 2008/0178886 A1). 
Regarding claim 10, Beard discloses the cushion member according to claim 9, wherein the pre-stressed element (fingers 24, Figure 2) is a second unitary component made from a second single piece of material different than the first single piece of material (fingers 24 are fabricated by stamping from strip or sheet material from a thin metal foil, therefore a different material than rubber seal, Column 3 lines 30-33); but is silent on the overlying member is a first unitary component made from a first single piece of material.
However, Lieberman teaches an analogous respiratory mask (abstract) that comprises a body portion (body portion 202, Figure 31) and a patient contacting portion (seal portion 204, Figure 31) that are a unitary component made from a single piece of material (mask 10 may have a unitary construction having a body portion 202 and seal portion 204, formed from PVC, Paragraph 0082).
Therefore, it would have been obvious at the time of invention to modify Beard’s device to have the body portion and patient contacting portion to be made from a single piece of material, as taught by Lieberman, as this may simplify the manufacturing process by not needing to join two separate material pieces together to form the cushion.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hieber et al. (US 2011/0023883 A1) in view of Beard (EP0613699 A1) 
Regarding claim 12, Hieber teaches a patient interface assembly (patient interface system 30, Abstract) comprising: a frame (frame 42, Figure 1); a circuit connector connected to the frame (patient circuit connector 44 connected to frame 42, Figure 1); a number of headgear connectors coupled to the frame (headgear clips 90a and 90b used to couple headgear straps to frame 42, Paragraph 0050); and a cushion member  (cushion 46, Figure 1 and Paragraph 0037) comprising: a body portion coupled to the frame (body portion of cushion 46 connected to frame 42, Figure 1), a patient contacting portion (cushion may include one or more flaps at a patient contacting portion of the cushion, Paragraph 0037); 
but is silent on a pre-stressed element disposed in at least one of the body portion or the patient contacting portion.  
However, Beard teaches a respiratory mask (abstract) that comprises a pre-stressed element (spring-biased fingers 24 disposed for pre-loading the seal, Abstract and Column 3 lines 46-48; The Examiner notes that Applicant’s disclosure does not contain an explicit definition of “pre-stressed”. Therefore, the term “pre-stressed” has been taken to mean that the “pre-stressed” structural element has been exposed to some type of stress (such as tension or compression) prior to being subjected to a load. Therefore, the spring-biased fingers have been taken to be the “pre-stressed” element, as the definition of “spring-biased” or “spring-loaded” is defined as “to load or secure by means of spring tension or compression” (source: merriam-webster.com), therefore the fingers 24 have been exposed to some type of tensile or compressive stress due to the fingers having inherent spring characteristics).
Therefore, it would have been obvious at the time of invention to modify Hieber’s patient interface assembly to include a cushion with a pre-stressed element disposed in the body portion, as taught by Beard, as having a pre-stressed element may preserve seal contact under varying pressure conditions (Column 4 lines 23-25 of Beard).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/           Examiner, Art Unit 3785              

/SAMCHUAN C YAO/           Supervisory Patent Examiner, Art Unit 3785